Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims as set forth are allowable over the prior art as they can neither be anticipated or rendered obvious.  The closest prior art is to the previously applied reference to Liu, who teaches a similar composition, wherein the ratio of elements on the trivalent site such as Lu, Ce and M are different from the ranges of components claimed.  Furthermore, it is noted that Liu is generally directed towards materials emitting a shorter wavelength of light than the red light peak emission that is instantly claimed.  Based on the differences in composition and properties, the claimed composition overcomes the rejection of the prior art and is novel thereover. It is further noted that applicant has filed a terminal disclaimer with respect to previous patents 10214429 and 11036120.  This terminal disclaimer overcomes the previously applied rejections based upon obvious double patenting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Matthew E. Hoban/Primary Examiner, Art Unit 1734